IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 533 MAL 2019
DEPARTMENT OF TRANSPORTATION,                :
BUREAU OF DRIVER LICENSING,                  :
                                             :   Petition for Allowance of Appeal
                   Petitioner                :   from the Order of the
                                             :   Commonwealth Court
                                             :
             v.                              :
                                             :
                                             :
MARK ANTHONY PERROTTA,                       :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

     AND NOW, this 5th day of February, 2020, the Petition for Allowance of Appeal is

DENIED.